04/14/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                         DA 19-0570, DA 19-0571, DA 19-0572
                                 _________________



IN THE MATTER OF

T.N.B., A.M.B., and S.M.B.,                                        ORDER

       Youths in Need of Care.


                                   _________________

       On October 1, 2019, K.R.T., Appellant Mother of the youths in the captioned
matter, filed Notices of Appeal in three cases, Cause No. DA 19, 0570, Matter of T.N.B.,
YINC, Cause No. DA 19-0571, Matter of A.M.B., YINC, and Cause No. DA 19-0572,
Matter of S.M.B., YINC.
       An initial review of the District Court record in these cases demonstrates that these
cases were handled in parallel proceedings, the facts as to the Appellant Mother are
nearly identical in all three cases, and the District Court’s order terminating Mother’s
parental rights is the same. While a reply brief has not been filed in these matters, the
filing deadline has passed, and the cases have been submitted to the Court for review.
       On March 19, 2020, Appellant Father filed a Notice of Appeal in all three cases.
Appellant Father appeals from a different order than Mother. However, the order from
which Father appeals is the same in all three matters. Briefing has not yet commenced
for Father.
       We deem it appropriate to consolidate these matters for purposes of judicial
economy. Because Mother’s appeal has been submitted to the Court for review, and
Father’s appeal has not yet been briefed, we have determined that Father’s appeal should
be separate from Mother’s appeal. Therefore,
      IT IS HEREBY ORDERED that Cause Nos. DA 19-0570, DA 19-0571, and
DA 19-0572 are hereby consolidated under Cause No. DA 19-0570 and captioned In the
Matter of T.N.B., A.M.B., and S.M.B., Youths in Need of Care.
      IT IS FURTHER ORDERED that Father’s appeals shall be consolidated under a
separate cause number. The caption shall be In the Matter of T.N.B., A.M.B., and
S.M.B., Youths in Need of Care. The Clerk is directed to assign a new cause number to
Father’s case. Upon assignment of a new number, the Clerk shall notify the parties.
      The Clerk is directed to provide a copy of this Order to all parties listed in these
matters.




                                           2                                Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                  April 14 2020